Title: To James Madison from Thomas Jefferson, 27 June 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 27. 10.
Your letters of the 8th. 15th. & 22d. are now to be acknoleged. I should consider the debt to mr. Hooe as made incumbent on us by the wish of our Donor, and shall chearfully acquiesce in any arrangement you make on that subject. I have accordingly suspended sending for my portion till further information from you. Dougherty’s bill shall be duly attended to. I have recieved a copy of Judge Cooper’s opinion but have not yet read it. I shall do it with pleasure because I am sure it is able. There is not a stronger head in the US. than his. I hardly know whether I ought to trouble you with reading such a letter as the inclosed. The last half page is all that is material for you. The rest is an account of the country of Oppalousa. I know nothing of the writer, & take no interest in his application. Our sufferings from drought have been extreme. The rains of the last month were but 2. I. and of this month the same, till the one now falling which has already given us 6/10 and promises more, perhaps too much, for we had just begun our harvest. If not injured by rain it will generally be as fine a one as we have ever seen. Corn, tho’ lower than ever known, has still time to yield a good crop. This rain will enable every one to pitch his tobo. crop. It’s result must depend on the length of the fall as well as the intermediate seasons. It is very unpromising at present. The present rain is too late for the oats. Very little will be high enough to cut. At length Gr. Br. has been forced to pull off her mask and shew that her real object is the exclusive use of the ocean. Her good sense is overruled by her avarice, & that of Bonaparte by his own haughty & tyrannical temper. A return to embargo could alone save us. Always yours affectionately
Th: Jefferson
Be so good as to return the inclosed.
